DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 2/22/2022 have been entered.
Claims 29-55 are pending.
	Because of the amendments filed 2/22/2022 changed the name of the compound, the outstanding rejections will be modified.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,993,939 (‘939). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘939 teaches a method of treating and preventing vasomotor symptoms by using a genus of TRPM 8 antagonists that encompasses the herein claimed compound (see claim 1). ‘939 teaches the herein claimed patient population, the specific vasomotor symptoms such as hot flash (see claims 2-10). ‘939 teaches a specific positional isomer of the herein claimed compound, 4-({(4-cyclopropylisoquinolin-3-yl)[4-(trifluoromethoxy)benzyl]amino}sulfonyl)benzoic acid ( see claim 17). Examiner notes that the only difference between the specific compound taught in ‘939 is that the cyclopropyl moiety is on the 4-position while it is on the 1-position of the same compound.  ‘939 also teaches compounds that have the cyclopropyl moiety on the 1-position – e.g., 4-({(1-cyclopropyl-4-methylisoquinolin-3-yl)[4-(trifluoromethoxy)benzyl]amino}sulfonyl)benzoic acid.
‘939 does not expressly teach the use of the herein claimed compound in a method of treating or preventing vasomotor symptoms.
It would have been obvious to employ the herein claimed compound in a method of treating or preventing vasomotor symptoms.
One of ordinary skill in the art would have been motivated to employ the herein claimed compound in a method of treating or preventing vasomotor symptoms. The compounds taught in ‘939 are well-known to be a TRPM 8 antagonists and be useful in treating or preventing vasomotor symptoms, employing any one member of the compound genus taught in ‘939 would be reasonably expected to be effective in treating the same symptoms. Furthermore, the positional isomer of the herein claimed compound is exemplified in the cited prior art. Since the exemplified compound of ‘939 is structurally very similar to the herein claimed compound, and they are known to be used as TRPM 8 antagonists for treating or preventing vasomotor symptoms, prima facie case of obviousness exists in the instant case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-44, 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/124825 (‘825) in view of US 2013/0157996 (‘996).
‘825 teaches a method of using a genus of TRPM 8 antagonists that encompasses the herein claimed compound (see claim 1). ‘825 teaches the herein claimed compound, 4-({(4-cyclopropylisoquinolin-3-yl)[4-(trifluoromethoxy)benzyl]amino}sulfonyl)benzoic acid ( see page 82, Example 104). ‘825 teaches the effective dosage amount as 0.01 mg/kg to about 30 mg/kg (see page 25, first paragraph).  ‘825 teaches TRPM 8 antagonistic activity of the exemplified compounds (see page 153, Table 19 for example). 
‘825 does not expressly teach the method of using the herein claimed TRPM 8 antagonist to treat vasomotor symptoms in the herein claimed patient population.
‘996 teaches the use of TRPM 8 antagonists in a method of treating TRPM 8 mediated disorders including vasomotor rhinitis (see page 1, [0008]).
It would have been obvious to one of ordinary skill in the art to use the herein claimed TRPM 8 antagonist in a method of treating vasomotor rhinitis.
One of ordinary skill in the art would have been motivated to use the herein claimed TRPM 8 antagonist in a method of treating vasomotor rhinitis. Since TRPM 8 antagonists are known to be useful in treating TRPM 8 mediated disorders including vasomotor rhinitis, employing any known TRPM 8 antagonist, including the herein claimed compound to treat the same, would be reasonably expected to be effective. Furthermore, the positional isomer of the herein claimed compound is exemplified in the cited prior art. Since the exemplified compound of ‘825 is structurally very similar to the herein claimed compound, and they are known to be used as TRPM 8 antagonists for treating or preventing vasomotor symptoms, employing the specific herein claimed compound would be reasonably expected to be effective. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Since the dosage taught in the cited prior art encompasses the herein claimed dosage, case of prima facie obviousness exists.
With regard to the herein claimed various patient populations, the examiner notes that the conditions recited in the claims in the herein claimed patient populations do not interfere or affect vasomotor symptoms. Therefore, regardless of the patient populations recited in the instant claims, the effectiveness of using the particular TRPM 8 antagonist to treat vasomotor rhinitis would have been reasonably expected to be effective.
No claims are allowed.
 Response to Arguments
Applicant's arguments filed 2/22/2022 averring the cited prior art’s failure to teach the use of the herein claimed compound to treat vasomotor symptoms, have been fully considered but they are not persuasive. The examiner notes that since TRPM8 antagonists is known to be useful in treating vasomotor rhinitis, employing any known TRPM 8 antagonist, including the herein claimed compound, in the a method of treating vasomotor symptoms would be reasonably expected to be effective.
	Applicant’s arguments filed 2/22/2022 averring the cited prior art’s failure to the dosage have been considered, but are not found persuasive because effective dosage taught by the cited prior art encompasses the herein claimed dosage range.  Therefore, case of obviousness exists.
Applicant’s remarks with regards to the outstanding double patenting rejection is acknowledged. Accordingly, the obviousness double patenting rejection is maintained. 
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627